Citation Nr: 1317128	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Meniere's disease with vertigo. 

2.  Entitlement to service connection for keloid scars of the chest, face, shoulder, back, and arms. 

3.  Entitlement to service connection for a chronic disability manifested by microscopic hematuria. 

4.  Entitlement to an effective date earlier than February 8, 2010 for the award of service connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971 and from December 1990 to August 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied, in part, denied service connection for Meniere's disease with vertigo, keloid scars of the chest, face, shoulder, back, and arms and a chronic disability manifested by microscopic hematuria.  The Veteran appealed this rating action to the Board. 

In November 2009, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing conducted at the above-cited RO.  The VLJ who conducted that hearing is no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 )(2012).  In a February 2012 letter, the Board informed the Veteran of this fact, and provided him with an opportunity to have a new Board hearing before another VLJ.  The Veteran did not respond to the Board's letter.  Thus, a new hearing will not be provided in this matter pursuant to 38 C.F.R. § 20.707.  The Board will, therefore, proceed with its appellate review of the claims. 



This appeal also stems from a July 2012 rating action.  This rating action has been uploaded to the Veteran's Virtual VA electronic claims file.  By this rating action, the RO granted service connection for PTSD; an initial 50 percent disability rating was assigned, effective February 8, 2010--the date VA received the Veteran's petition to reopen the previously denied claim for service connection for PTSD.  According to a February 2013 letter from the RO to the Veteran uploaded to the Veteran's Virtual VA electronic claims file, the Veteran filed a timely Notice of Disagreement (NOD) with the RO's assignment of an effective date of February 8, 2010 to the award of service connection for PTSD.  As will be discussed in the Remand below, the Board will remand the effective date issue for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to this issue, if the Veteran so desires.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to review of the Veteran's claims for service connection for Meniere's disease with vertigo, keloid scars of the chest, face, shoulder, back, and arms and chronic disability manifested by microscopic hematuria additional substantive development is necessary to ensure that the Veteran receives all consideration due to him under the law.  Specifically, to have the RO perform the following directives:  (i) comply with the Board's March 2010 remand directives with respect to scheduling the Veteran for a VA examination in conjunction with his claim for service connection for a chronic disability manifested by microscopic hematuria; (ii) and, provide the Veteran's current representative, NABV, an opportunity to provide a VA Form 646 or equivalent in support of the service connection claims on appeal.


(i) Compliance with March 2010 Remand Directives

In March 2010, the Board, in part, remanded the service connection claims on appeal for additional substantive development.  The Board directed the RO to obtain treatment records from the Veteran's treating physician, Dr. O.  The Board then requested that if (italics added for emphasis) Dr. O's records contained evidence of microscopic hematuria, then the Veteran should be scheduled for a VA examination to determine the nature and extent of his diagnosed hematuria.  (See March 2010 Board remand pages (pgs.) 11, 12)).  Dr. O's treatment records, dating from February 2007 to April 2010, were received and did not contain any evidence of hematuria.  A July 2010 VA laboratory report, however, reflects that the Veteran has hematuria.  (See July 2010 VA laboratory report).  This report also indicates that the Veteran had reported that a cytoscopy was performed by a urologist to investigate the cause of the hematuria, and the Veteran was instructed to follow-up with urology.  No indication concerning this follow-up has been entered into the record.  The Board observes that its March 2010 remand directive to have the Veteran examined in conjunction with his claim for service connection for a chronic disability manifested by chronic hematuria was contingent upon the receipt of evidence showing that the Veteran currently had hematuria and such evidence was received, albeit by a VA laboratory report and not by Dr. I. O's clinical records.  It appears that there may have been an urology examination investigating the nature of the hematuria.  In view of the evidence that may exist, the Board finds that attempts should be made to obtain and associated any such medical record before obtaining a new examination.  

(ii) Submission of 646 

The Board also notes that during the course of the appeal, the Veteran elected National Association of Black Veterans (NABV) as his representative in the current appeal.  (See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated and signed by the Veteran on April 3, 2013).  The Veteran was previously represented by The American Legion.  The United States Court of Appeals for the Federal Circuit has held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  The Board finds that there is no VA Form 646 of record and at no time during the appeal has NABV been given an opportunity to review the claims files and present written statement regarding the appeal.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009).  

The VA Manual indicates that VA Form 646 can be executed in remanded cases when further consideration is required by the RO.  It is not required for remanded appeals when new evidence is not submitted or when the appeal was remanded by the Board solely for the assembly of medical records and is forwarded without further consideration by the agency of original jurisdiction.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009).  

In the present case, a VA Form 646 is required as additional evidence, specifically, a November 2010 VA skin examination report containing a well-reasoned negative nexus opinion between the Veteran's keloid scars and military service; Dr. I. O's treatment records, dated from February 2007 to April 2010, containing a blanket positive nexus statement between the Veteran's keloid of the scalp and his military service; and the above-cited July 2010 VA laboratory report, reflecting that the Veteran has a clinical diagnosis of hematuria, were received pursuant to the Board's March 2010 remand directives.  Furthermore, the RO reconsidered the service connection claims after the above-cited evidence was received in a January 2012 Supplemental Statement of the Case (SSOC).  The RO sent a copy of the January 2012 SSOC to the Veteran's representative at that time, The American Legion.  However, and as noted above, NABV is the Veteran's representative in the current appeal.  In order to preserve the Veteran's due process rights, his representative, NABV, must be given an opportunity to review the record and provide argument in response to the denial of the service connection claims on appeal. 

(iii) Outstanding Earlier Effective Date Claim

Finally, by a July 2012 rating action uploaded to the Veteran's Virtual VA electronic claims file, the RO granted service connection for PTSD; an initial 50 percent disability rating was assigned, effective February 8, 2010--the date VA received the Veteran's petition to reopen his previously denied clam for service connection for PTSD.  According to a February 2013 letter from the RO to the Veteran uploaded to the Veteran's Virtual VA electronic claims file, the Veteran filed a timely NOD with the effective date (February 8, 2010) assigned to the award of service connection for PTSD.  The Veteran's NOD is not contained in the Veteran's physical claims files before the Board, nor has it been uploaded to his Virtual VA electronic claims file, despite having been referenced in the RO's February 2013 letter.  Thus, it appears that a temporary file may have been established in connection with this claim, but such has not now been integrated into the permanent claims files.  In addition, a SOC has not been issued as it relates to the earlier effective date issue.  As the record is potentially incomplete, the Board cannot adjudicate the claim without risk of prejudicing the Veteran.  On remand, any temporary file held by the RO or AMC must be associated with the claims file.  The Board is also required to remand the case for issuance of a SOC that addresses the earlier effective date issue.  Manlincon v. West, 12 Vet. App. 23 (1999).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his Meniere's disease with vertigo, keloid scars of the chest, face, shoulder, back, and arms and hematuria since February 2012.  

2.  In specific regard to the hematuria claim, the RO/AMC shall attempt to obtain and locate the report of cytoscopy (or other urology study) alleged to have been performed by urology on the Veteran to investigate the cause of the hematuria.  If such evidence cannot be located or is otherwise unavailable, the RO/AMC shall document the reasons therefore and notify the Veteran of the efforts undertaken.

3.  In the event that the evidence obtained above does not adequately address the cause of the Veteran's hematuria and whether any chronic disability manifested thereby exists, schedule the Veteran for a VA examination with an examiner with the necessary expertise.  The examiner shall render a medical opinion as to the nature and etiology of his hematuria for the purpose of determining whether the Veteran has any current disability manifested by microscopic hematuria etiologically related to service, as was ordered in the prior March 2010 Board remand.  

4  Associate with the current claims files any temporary file maintained by the AMC or RO, as well as the NOD that the Veteran has submitted (with respect to his claim for an effective date earlier than February 8, 2010).

5.  Issue a SOC as to the issue of entitlement to an earlier effective date prior to February 8, 2010 for entitlement to service connection for PTSD.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

6.  After the above-cited development has been accomplished, the RO should take all indicated action to afford the Veteran's representative from the National Association of Black Veterans with an opportunity to review the claims files and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected. 

7.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claims for service connection for Meniere's disease with vertigo, keloid scars of the chest, face, shoulder, back, and arms and chronic disability manifested by microscopic hematuria.  If the claims are denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) that addresses all evidence received since issuance of the January 2012 SSOC and allow an appropriate period of time for response.  Thereafter, the claims folders should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


